
	
		I
		112th CONGRESS
		2d Session
		H. R. 5830
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2012
			Mr. Reichert (for
			 himself and Mr. Walz of Minnesota)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to enable certain
		  non-profit organizations that serve homeless veterans to participate in the
		  Grants and Per Diem Program of the Department of Veterans Affairs to provide
		  transitional housing or other facilities for homeless
		  veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Housing for Heroes
			 Act.
		2.Enhancement of certain
			 grants to assist homeless veteransSection 2011(c) of title 38, United States
			 Code, is amended—
			(1)by striking A grant and
			 inserting (1) A grant;
			(2)by striking The amount and
			 all that follows through the period and inserting the following:
				
					(2)The amount of a grant under this section
				may not exceed 65 percent of the estimated cost of the project
				concerned.
					;
				and
			(3)by adding at the end the following:
				
					(3)(A)The Secretary may not deny an application
				from an entity that seeks a grant under this section to carry out a project
				described in subsection (b)(1)(A) solely on the basis that the entity proposes
				to use funding from other private or public sources, if the entity demonstrates
				that a private nonprofit organization will provide oversight and site control
				for the project.
						(B)In this paragraph, the term private
				nonprofit organization means the following:
							(i)An
				incorporated private institution, organization, or foundation—
								(I)that has received, or has temporary
				clearance to receive, tax-exempt status under paragraph (2), (3), or (19) of
				section 501(c) of the Internal Revenue Code of 1986;
								(II)for which no part of the net earnings of
				the institution, organization, or foundation inures to the benefit of any
				member, founder, or contributor of the institution, organization, or
				foundation; and
								(III)that the Secretary determines is
				financially responsible.
								(ii)A
				for-profit limited partnership or limited liability company, the sole general
				partner or manager of which is an organization that is described by subclauses
				(I) through (III) of clause (i).
							(iii)A for-profit corporation or limited
				liability company wholly owned and controlled by one or more organizations that
				are described by subclauses (I) through (III) of clause
				(i).
							.
			
